Title: From Thomas Jefferson to James Maxwell, 5 August 1780
From: Jefferson, Thomas
To: Maxwell, James



Sir
Richmond August 5. 1780.

You will be pleased to advertise the Tartar for sale at some future day as you propose, as also the Safeguard galley. The Council agrees to suspend the sale of the Lewis Galley till the Assembly shall declare their sense of the matter. We shall be very glad to purchase the ground you speak of above Hoods proper for making a wharf for public use, if the owner shall be willing to sell it for a reasonable price. You will be pleased to treat with him on that subject.
I am sir, Your very humble servt.,

Th: Jefferson

